Sed per cur.

The words of the act are, “every trustee be“fore he acts as such shall give bond,” &c. The insolvent debtor is devested of all his property at the moment of the assignment, though the trustees cannot act until they have executed bonds, under the strict words of the law. We have found it impossible to carry this law into effect in this particular ; and during its continuance we are persuaded, that far the greater number of trustees appointed by the Supreme Court have not given bonds. Few persons will devote their time to the service of others, and give security for that purpose, in cases where the prospect of obtaining payment of their debts is very small and remote. But it would be monstrous to suppose, that an insolvent debtor, after assigning his estate, and his person is freed from arrests, could maintain an ejectment for lands vested in him previous to his discharge, his debts remaining unpaid. If this could be tolerated, because the trustees had not given bond, he might sell his lands the moment after his discharge, and bid defiance to his creditors.
Plaintiff nonsuit.